Exhibit 10.1

FIRST AMENDMENT TO CONSULTING AGREEMENT

 

 

THIS FIRST AMENDMENT TO CONSULTING AGREEMENT (this "Amendment") is made and
entered into as of October 1, 2014 by and between THE FEMALE HEALTH COMPANY, a
Wisconsin corporation (the "Company"), and DONNA FELCH ("Ms. Felch"). 

 

RECITALS

 

A.The Company and Ms. Felch have previously entered into a Consulting Agreement
dated as of January 1, 2013 (the "Original Agreement").

 

B.The Company and Ms. Felch desire to amend the Original Agreement in accordance
with the terms and conditions hereof.

 

AGREEMENTS

 

In consideration of the premises and the mutual covenants set forth in the
Original Agreement and in this Amendment, the Company and Ms. Felch agree to
amend the provisions of the Original Agreement as follows:

 

1.Consulting Fee. Section 3(a) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:

 

(a)Consulting Fee.  In consideration of the Services to be performed by
Ms. Felch during the Consulting Term, the Company shall pay to Ms. Felch a
consulting fee of $2,083 per month on the last business day of each month during
the Consulting Term, beginning October 31, 2014.

 

2.Full Force and Effect; Conflict; Amendments.  Except as expressly modified or
varied by this Amendment, all of the terms, covenants and conditions of the
Original Agreement shall remain in full force and effect.  If there is a
conflict between the provisions of the Original Agreement and the provisions of
this Amendment, then the provisions of this Amendment shall control.  This
Amendment may only be amended in writing executed by each of the Company and Ms.
Felch and the terms hereof shall be binding upon, and inure to the benefit of,
the respective successors and assigns of the Company and Ms. Felch.

 

3.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be considered an original and together shall constitute one
in the same instrument.  Signatures delivered by facsimile or by e-mail in
portable document format ("pdf") shall be binding for all purposes hereof.

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

THE FEMALE HEALTH COMPANY

 

BY /s/   Karen King

Name:  Karen King

Title:    President & Chief Executive Officer

 

 

 

/s/   Donna Felch

Donna Felch

 



--------------------------------------------------------------------------------